*511Opinion
THE COURT.—
Jeoffrey Meacham, admitted to the State Bar in 1975, was convicted of conspiracy to distribute and to possess with intent to distribute cocaine (21 U.S.C. § 846), a crime involving moral turpitude (cf. In re Giddens (1981) 30 Cal.3d 110, 111-112 [177 Cal.Rptr. 673, 635 P.2d 166]), and was sentenced to a prison term. We placed him on interim suspension effective October 26, 1984. After the judgment was final, we referred the matter to the State Bar for a hearing, report and recommendation on the discipline to be imposed. The hearing panel and review department recommended that he be disbarred.
This court, after reviewing the entire record and considering the facts and circumstances, has concluded the recommendation should be followed.
It is ordered that the name of Jeoffrey Allen Meacham be stricken from the roll of attorneys and that he be disbarred.